Citation Nr: 1131658	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Evaluation of hepatitis C, currently rated 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from March 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  In this decision, the RO awarded an initial evaluation of 10 percent for hepatitis C, effective from October 2, 2002.

The issue of entitlement to a total rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Letter to Congressman Jo Bonner dated October 2008.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks an initial evaluation greater than 10 percent for service-connected hepatitis C.

The record shows that the appellant underwent VA examination in July 2007.  At this time, the claims file was unavailable for review.  The appellant complained of easy fatigability and tiredness, joint pain, and mild upper right quadrant pain.  He denied nausea or vomiting, anorexia, loose stools, dark or tea colored urine, prescribed bed rest in the last 12 months, and any current treatment for hepatitis C.  He reported stable weight all of his life.  Objectively, the appellant was in no acute distress.  Liver edge and spleen were nonpalpable, no pulsatile masses were noted, and there was no abdominal tenderness.  The appellant was not jaundiced.  The assessment was hepatitis C, with normal liver functions.

The appellant underwent VA examination in April 2010.  At this time, the claims file was again unavailable for review.  The appellant complained of persistent severe fatigue, malaise, moderate nausea occurring twice a week and lasting for a couple days, off-and-on anorexia for past 5 years, and moderate right upper quadrant pain occurring with activity or manual labor.  He denied vomiting, medication to improve appetite-although he reported having had some medication in the past that did not work well.  He denied physician prescribed bed rest, medications, restricted diet, and hemorrhage from varices (hematemesis and melena).  Objectively, the appellant appeared well-nourished and weighed 136.5 pounds.  The abdomen was soft with normal bowel sounds.  There was tenderness over the right upper quadrant with palpation, but no guarding or rebounding.  No masses, organomegaly, or muscle wall abnormality was found.  The examiner stated that "The subjective complaints and/or clinical responses do not appear to be adequately explained by the available objective evidence at this time."  Liver ultrasound showed borderline hepatomegaly, otherwise negative study.  The diagnosis was hepatitis C with mild functional limitations.

In July 2010, the appellant reported that he was currently hospitalized in Biloxi, Mississippi, for liver failure and receiving chemotherapy.  At his travel Board hearing before the undersigned in June 2011, the appellant again reported that he had been hospitalized and treated with chemotherapy in 2010.

In January 2011, the RO obtained VA outpatient treatment records pertaining to mental health for the period March 2008 to January 2011.

After reviewing the record, the Board believes that remand is necessary.  First, the most recent VA examination in April 2010 is ambiguous in regard to the statement that "The subjective complaints and/or clinical responses do not appear to be adequately explained by the available objective evidence at this time."  The examiner provides no discussion or explanatory comment in relation to this statement.  Second, the claims file was not made available to the VA examiners in 2007 and 2010.  Third, VA hospital records pertaining liver failure and chemotherapy treatment in 2010 have not been obtained.  Although records dated March 2008 through January 2011 are associated with the claims folder, these records are exclusively VA psychiatric outpatient treatment notes and do not include any nonpsychiatric treatment records.

Therefore, in view of the above, remand is necessary for further evidentiary development before the Board may decide the claim.  It is noted that VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl. v. Nicholson, 21Vet. App. 120, 123 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also 38 C.F.R. § 3.159(c)(4).  VA's duty to assist further includes the duty to obtain records in federal custody, such as those located at VA medical facilities.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should provide the appellant with notice of how VA assigns disability ratings and effective dates, along with the rating criteria for hepatitis C.

2.  The RO/AMC should obtain all VA treatment records dated since May 2010 to include any hospitalization records.

3.  Report of VA examination dated April 2010 should be returned to the examiner for an addendum, which explains his statement that "The subjective complaints and/or clinical responses do not appear to be adequately explained by the available objective evidence at this time."  The claims folder should be available for review.  The examiner should further indicate as follows:
(a) whether the appellant has daily fatigue, malaise, anorexia without weight loss or hepatomegaly, anorexia with minor weight loss and hepatomegaly, and/or requires dietary restriction or continuous medication for hepatitis C.
(b) whether the appellant has incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), and, if yes,
(c) whether these incapacitating episodes have a total duration of (i) at least 2weeks, but less than 4 weeks, during the past 12-month period, or (ii) at least 4 weeks, but less than 6weeks, during the past 12-month period, or (iii) at least 6 weeks during the past 12- month period, but not occurring constantly.
(d) whether the appellant has near-constant debilitating symptoms of hepatitis C (such as, fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).
A complete rationale is required for all opinions.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a SSOC and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


